Case: 11-11898    Date Filed: 09/27/2012   Page: 1 of 4

                                                          [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 11-11898
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:10-cr-80134-WJZ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

STANLEY WINTFIELD ROLLE,
a.k.a. Junia Rolle,
a.k.a. Stanley Rolle,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 27, 2012)

Before CARNES, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
                  Case: 11-11898       Date Filed: 09/27/2012         Page: 2 of 4

       Stanley Wintfield Rolle pled guilty to attempting to smuggle aliens to the

United States for financial gain, in violation of 8 U.S.C. § 1324(a)(2)(B)(ii).1

Rolle’s vessel was first observed approximately forty-three nautical miles off the

coast of Florida, and he was apprehended approximately twenty-two nautical miles

off the coast.2

       By unconditionally pleading guilty, Rolle waived all non-jurisdictional

defects in the proceedings against him. See United States v. Fairchild, 803 F.2d
1121, 1124 (11th Cir. 1986) (“A guilty plea, since it admits all the elements of a

formal criminal charge, waives all nonjurisdictional defects in the proceedings

against a defendant.”) (quotations omitted). He contends that the district court did

not have jurisdiction because Congress did not intend for § 1324(a)(2)(B)(ii) to

apply extraterritorially.


       1
               Under 8 U.S.C. § 1324:

               Any person who, knowing or in reckless disregard of the fact that an
               alien has not received prior official authorization to come to . . . the
               United States, . . . attempts to bring to the United States in any
               manner whatsoever, such alien . . . shall . . . in the case of an offense
               done for the purpose of commercial advantage or private financial
               gain, . . . be fined under Title 18 and shall be imprisoned . . . .

8 U.S.C. § 1324(a)(2)(B)(ii).
       2
               For purposes of this appeal, we assume without deciding that Rolle’s conduct
occurred outside the territory of the United States. See 33 C.F.R. § 2.22(a)(1), (a)(2) (establishing
a three-mile boundary for some statutes and a twelve-mile boundary for others); see also 33 C.F.R.
§ 2.28(b) (establishing a twenty-four-mile “contiguous zone”).

                                                  2
              Case: 11-11898      Date Filed: 09/27/2012    Page: 3 of 4

      Generally, we review challenges to the district court’s subject matter

jurisdiction de novo. See Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007).

      United States district courts “have original jurisdiction . . . of all offenses

against the laws of the United States.” 18 U.S.C. § 3231. “Where the Government

charges a defendant with an offense against the laws of the United States, the

district court has authority to adjudicate whether the defendant violated that law,

unless there is a separate limit on subject matter jurisdiction.” United States v.

Pena, 684 F.3d 1137, 1145 (11th Cir. 2012).

      In Morrison v. National Australia Bank Ltd., 130 S. Ct. 2869 (2010), the

Supreme Court noted that the extraterritorial reach of a securities statute is not a

question of subject matter jurisdiction. “[T]o ask what conduct [a statute] reaches

is to ask what conduct [the statute] prohibits, which is a merits question.

Subject-matter jurisdiction, by contrast, refers to a tribunal’s power to hear a case.

It presents an issue quite separate from the question whether the allegations the

plaintiff makes entitle him to relief.” Id. at 2877 (quotations and citations

omitted).

      Rolle’s argument that § 1324 does not apply extraterritorially addresses only

the “merits question” of whether the statute prohibits his conduct. Under

Morrison, this challenge does not affect the district court’s power to hear Rolle’s

                                           3
                 Case: 11-11898        Date Filed: 09/27/2012        Page: 4 of 4

case. See id. Because the extraterritorial reach of the statute is not a question of

jurisdiction, Rolle waived any argument on this issue by pleading guilty. See

Fairchild, 803 F.2d at 1124. Accordingly, we affirm and do not address whether

§ 1324(a)(2)(B)(ii) applies extraterritorially. See, e.g., United States v.

Villanueva, 408 F.3d 193, 197-99 (5th Cir. 2005).3

       AFFIRMED.




       3
                We also reject Rolle’s arguments on the following issues, both of which are non-
jurisdictional and were thus waived by his guilty plea: (1) whether the district erred by not
suppressing evidence due to a lack of probable cause to stop Rolle’s ship, see United States v.
McCoy, 477 F.2d 550, 551 (5th Cir. 1973) (suppression is not a jurisdictional issue); and (2) whether
the evidence was sufficient to show a violation of § 1324(a)(2)(B)(ii), see United States v. Ternus,
598 F.3d 1251, 1254 (11th Cir. 2010) (sufficiency of the evidence is not a jurisdictional issue).

                                                 4